DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-07-22.
Claim 9 is amended.
Claims 1-8 are canceled.
Claims 18-24 are added.

    Election/Restrictions
This case was restricted between Groups I (Claims 1-8) and II (Claims 9-17). In this amendment, applicant canceled non-elected Group I (claims 1-8), and add Group III (claims 18-24), which is still under restriction requirement. The applicant canceled one non-elected Group and added another new Group still under restriction requirement is improper, and which will delay the pattern process.
Newly submitted claims 18-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, Claims 1-8, Canceled;
Group II, Claims 9-17, Elected on 08-02-21;
Group III, newly add claims 18-24.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 

For example, the limitations of the conductor electrically connects only the portion of the first conductor pattern and the portion of the second conductor pattern to each other, in the subcombination claim 9 of Group II, which do not require by the subcombination claim 18 of Group III; and the limitations of the first conductor pattern includes: a first spiral conductor provided on one side of the first insulating base material layer; and a second spiral conductor provided on another side of the first insulating base material layer and integrally joined to the first spiral conductor through a spiral opening provided in the first insulating base material layer; and the second conductor pattern includes: a third spiral conductor provided on one side of the second insulating base material layer; and a fourth spiral conductor provided on another side of the second insulating base material layer and integrally joined to the third spiral conductor through a spiral opening provided in the second insulating base material layer, in the subcombination claim 18 of Group III, which do not require by the subcombination claim 9 of Group II. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains nonelected claims 18-24.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

     Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Yoon et al. in view of Yugawa et al. See detailed rejection below.

Claim Objections
Claim 17 objected to because of the following informalities:  
Since claim 9 is amended and corrected “a conductor provided on the hole” to “a conductor provided in the hole” and claim 17 depended on claim 9, claim 17 must be corrected as claim 1. For examining purpose only read limitation of “the conductor provided on the hole is a Cu film”, in claim 17, as “the conductor provided in the hole is a Cu film”.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US20130074321), in view of Yugawa et al. (US20110083883).
Re Claim 9, Yoon show and disclose
A multilayer coil comprising: 
a first substrate (20, fig. 4C) including a first insulating base material layer (21, fig. 4C) and a first conductor pattern (conductor patterns 22, fig. 4C) provided on the first insulating base material layer; 
a second substrate (10, fig. 4C) including a second insulating base material layer (11, fig. 4C) and a second conductor pattern (conductor patterns 13, fig. 4C) provided on the second insulating base material layer; 
a joining layer (adhesive layer 30, fig. 4C) that joins the first insulating base material layer and the second insulating base material layer together in a laminated state (fig. 4C); 
a hole (via hole H1, fig. 4D) extending through the first insulating base material layer and the second insulating base material layer; and 

the first conductor pattern and the second conductor pattern each include a coil pattern (coil patterns of 13 and 22, fig. 4C) with a coil axis that extends in a lamination direction in which the first substrate and the second substrate are laminated together (fig. 4C); 
the joining layer is a single layer (adhesive layer 30, fig. 4C); 
the multilayer coil includes a portion in which only the joining layer is interposed between the first conductor pattern and the second conductor pattern (fig. 4C); and
the conductor electrically connects only the portion of the first conductor pattern and the portion of the second conductor pattern to each other (fig. 4D);
Yoon does not disclose
wherein the conductor provided on the hole, and wherein the joining layer is made of a thermoplastic resin; 
Yugawa teaches a device wherein
the conductor (conductor of via wall 8, fig. 1) provided on the hole, and wherein the joining layer is made of a thermoplastic resin (thermoplastic adhesive layer 6a, [0067]);
Therefore, it would have been obvious to one having ordinary skill in the art to use a thermoplastic adhesive layer and a via with plating wall as taught by Yugawa in the electronic device of Yoon, in order to make easily handling in the 
after modification, by using thermoplastic adhesive layer, amounts of deformation of materials of the first insulating base material layer and the second insulating base material layer (The base substrate 110 may be formed of a synthetic resin film, [0031], which is less flexible than thermoplastic at high temperature) at a fusion temperature of the joining layer are less than an amount of deformation of the joining layer (the thermoplastic adhesive layer is more flexible at higher temperature than synthetic resin film) at the fusion temperature of the joining layer.
Re Claim 10, Yoon show and disclose
The multilayer coil according to Claim 9, wherein at least one of the first conductor pattern and the second conductor pattern is a spiral coil (spiral coil, fig. 4C).
Re Claim 11, Yoon show and disclose
The multilayer coil according to Claim 9, wherein at least one of the first conductor pattern and the second conductor pattern is defined by a plated pattern (plated patterns 13 and 22, fig. 4C).
Re Claim 13, Yoon show and disclose
The multilayer coil according to Claim 9, wherein at least one of the first conductor pattern and the second conductor pattern includes coil patterns in a plurality of layers (fig. 4D).
Re Claim 14, Yoon show and disclose

Re Claim 15, Yoon show and disclose
The multilayer coil according to Claim 9, wherein the first conductor pattern and the second conductor pattern are made of a Cu film (copper foils, [0046]).
Re Claim 16, Yoon and Yugawa disclose
The multilayer coil according to Claim 9, wherein the joining layer is made of liquid crystal polymer (as the thermoplastic resin, for example, a liquid crystal polymer etc. may be used, [0067], Yugawa).
	Re Claim 17, Yoon show and disclose
The multilayer coil according to Claim 9, wherein the conductor is plated in the conductive hole (plating insides of the first and second conductive via holes, [0015]),
Yoon does not disclose
wherein the conductor provided in the hole is a Cu plating film.
Yugawa teaches a device wherein
the conductor provided in the hole is a Cu plating film (The thru hole conductor 8 is made of a conductive material. The conductive material includes copper, [0065], Yugawa).
Therefore, it would have been obvious to one having ordinary skill in the art to use copper plating for conductor of via hole as taught by Yugawa in the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., in view of Yugawa et al., as applied to claim 9 above, further in view of Omi et al. (JP 02079208).
Re Claim 12, Yoon and Yugawa disclose
The multilayer coil according to Claim 9,
 Yoon and Yugawa do not disclose
wherein the first conductor pattern has a thickness greater than a thickness of the first insulating base material layer and the second conductor pattern has a thickness greater than a thickness of the second insulating base material layer, or the thickness of the first conductor pattern is greater than the thickness of the first insulating base material layer.
Omi teaches a device wherein
the first conductor pattern has a thickness greater than a thickness of the first insulating base material layer and the second conductor pattern has a thickness greater than a thickness of the second insulating base material layer, or the thickness of the first conductor pattern is greater than the thickness of the first insulating base material layer (thickness of conductor coil pattern 6 is greater than insulating base material 5, fig. 3 and 6).
Therefore, it would have been obvious to one having ordinary skill in the art to use conductor pattern thicker than insulating layer as taught by Omi in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848